internal_revenue_service number release date index number -------------------------------- --------------------------------------- --------------------------- ------------------------------- in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc intl b06 plr-109171-19 date date legend -------------------------------------------------------- ---------------------------- ---------------------------------------- -------------------------- --------------------------- ---------------------- taxpayer shareholder law firm date date date dear --------------- this letter responds to correspondence dated date and date requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and law firm and accompanied by affidavits and penalties of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings they are subject_to verification on examination facts taxpayer is a domestic_corporation that was formed on date for the purpose of qualifying and operating as an interest charge domestic_international_sales_corporation ic-disc taxpayer is wholly owned by shareholder shareholder on behalf of taxpayer retained law firm to assist in taxpayer’s qualification as an ic-disc law firm undertook the legal process associated with the formation of the ic-disc on date but failed to file form 4876-a by the appropriate deadline plr-109171-19 law firm failed to file form 4876-a because a partner at law firm did not confirm that form 4876-a was properly prepared and filed by staff in preparing taxpayer’s tax_return for its first taxable_year ending on date taxpayer’s accountant contacted law firm to request a copy of form 4876-a after discovering that it did not have a final copy of form 4876-a because the form had never been filed with the service law firm promptly notified taxpayer on date of its error until that date taxpayer was unaware that law firm had failed to file form 4876-a on its behalf as a result taxpayer has requested a ruling that grants a 60-day extension of time from the date of the ruling to file form 4876-a and that such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year law and analysis sec_992 of the internal_revenue_code code provides that an election by a corporation to be treated as an ic-disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the taxable_year for which such election is effective consent to such election sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic- disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic plr-109171-19 elections must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that the taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its form 4876-a and federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein this letter does not express or imply any opinion concerning the tax consequences of any aspect or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely _______________________________________ kenneth a jeruchim acting senior technical reviewer branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
